 1

 2

 3

 4

 5

 6
                                    UNITED STATES DISTRICT COURT
 7
                            FOR THE EASTERN DISTRICT OF CALIFORNIA
 8

 9     JOSEPH BECKER,                                       Case No. 1:16-cv-00828-AWI-JDP

10                     Plaintiff,                           ORDER GRANTING THE PARTIES’
                                                            REQUESTS TO SEAL DOCUMENTS
11              v.
                                                            ECF Nos. 131, 138, 143
12     WARDEN SHERMAN, et al.
13                      Defendants.
14

15            The parties have filed several motions to seal in connection with the pending motion to

16    amend. See ECF Nos. 131, 138, 143. Good cause having been shown, these motions are

17    granted.

18
     IT IS SO ORDERED.
19
20
     Dated:      February 17, 2020
21                                                        UNITED STATES MAGISTRATE JUDGE
22

23 No. 205.

24

25

26
27

28


                                                      1
